 Case 2:19-cv-01717-RGK-AGR Document 82 Filed 10/16/19 Page 1 of 1 Page ID #:943

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-1717-RGK (AGRx)                                          Date     October 16, 2019
 Title             Alex Morgan, et al. v. United States Soccer Federation, Inc.




 Present: The                     Alicia G. Rosenberg, United States Magistrate Judge
 Honorable
                 Karl Lozada                             XTR 10/16/2019                            N/A
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Diana Hughes Leiden                                  Brian M. Stolzenbach
                     Cardelle B Spangler
 Proceedings:                  TELEPHONIC DISCOVERY CONFERENCE

       Case is called. Counsel state their appearances. Third party and movant Rich Nichols is also
present. The court confers as stated on the record.

         According to the subpoena attached to Mr. Nichols’ motion to quash, the district of compliance
is the Northern District of California. (Exh. 2.) A motion to quash must be filed in “the court for the
district where compliance is required.” Fed. R. Civ. P. 45(d)(3)(A); see also Fed. R. Civ. P. 37(a)(2)
(“A motion for an order to a nonparty must be made in the court where the discovery is or will be
taken.”). Given that this court is not the district of compliance and the motion has not been transferred
to this court under Rule 45(g), the motion to quash will be denied without prejudice to its being filed in
the proper court. The parties and Mr. Nichols are urged to confer in a good faith effort to resolve the
disputes, including personal service, and avoid the need to seek court intervention in either court.

     IT IS ORDERED that third party Mr. Nichols’ motion to quash subpoena and for protection is
DENIED WITHOUT PREJUDICE for lack of jurisdiction.




                                                                                           0       :     35
                                                               Initials of Preparer   kl




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
